Citation Nr: 1114048	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  08-07 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected uterine fibroids prior to May 17, 2007 and a compensable rating from August 1, 2007 to January 18, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1995 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the June 2007 rating decision, the RO, in part, granted service connection for uterine fibroids and assigned a noncompensable rating effective November 28, 2006.  The Veteran perfected an appeal for a higher initial rating to May 17, 2007 (when she received a 100 percent convalescence rating) and then from August 1, 2007 to January 18, 2008 (she received a 40 percent rating starting on January 19, 2008).  

The Veteran presented testimony at a videoconference hearing chaired by the undersigned Veterans Law Judge in December 2008.  A transcript of the hearing is associated with the claims folder.  


FINDING OF FACT

The evidence shows that the Veteran's service-connected uterine fibroids caused urinary urgency and frequency with awakening to void between nine and twelve times per night from the date of service connection to May 17, 2007 and awakening to void between five and 8 times per night from August 1, 2007 to January 18, 2008.  





CONCLUSION OF LAW

The criteria for a 40 percent evaluation for urinary frequency due to service-connected uterine fibroids from the date of service connection to May 17, 2007 and from August 1, 2007 to January 18, 2008, have been approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.115a, 4.116, Diagnostic Code 7628 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of service connection, staged ratings are inappropriate here.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran's service-connected uterine fibroids are currently rated as noncompensable for the periods of time on appeal under 38 C.F.R. § 4.116, Diagnostic Code 7628.  Under Diagnostic Code 7628, benign neoplasms of the gynecological system are rated according to impairment in function of the urinary or gynecological systems, or skin.  

Regarding urinary impairment, 38 C.F.R. § 4.115a provides that urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation; daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation; and daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  38 C.F.R. § 4.115a.  

Additionally, gynecological conditions, including disease, injury or adhesions of the vulva, vagina, cervix, uterus, fallopian tube and ovary, are rated under the General Rating Formula for Diseases, Injury or Adhesions of Female Reproductive Organs.  Under this formula, symptoms not controlled by continuous treatment warrant a 30 percent evaluation; symptoms that require continuous treatment warrant a 10 percent evaluation; and symptoms that do not require continuous treatment warrant a 0 percent evaluation.  38 C.F.R. § 4.116, Diagnostic codes 7610 through 7615.

Analysis

In this case, the evidence shows that the Veteran was diagnosed with uterine fibroids in 2006.  Private and VA treatment records show that the Veteran suffered from pain and bleeding due to the disability.  A November 2006 private MRI report notes that a large fibroid was causing marked extrinsic compression of the urinary bladder.  The Veteran underwent an exploratory laparotomy and myomectomy, along with an ovarian cystectomy in May 2007.  Since she had surgery in May 2007 the Veteran was granted a 100 percent evaluation due to convalescence from May 17, 2007 to July 31, 2007.  

The private physician who performed the May 2007 surgery wrote a letter in July 2007 noting that the Veteran reported frequency and urgency in terms of urinary symptoms before her surgery.  A July 2007 VA treatment record notes the Veteran suffering from urinary urgency.  A January 2008 VA examiner noted that the Veteran reported feelings of urgency despite the myomectomy.  A January 2008 CT scan showed that a mass was pressing on the dome of the urinary bladder.  The Veteran reported in her February 2008 substantive appeal that she was waking about five to six times to urinate at night.  During a May 2009 VA examination, the Veteran reported that she had a lot of urinary symptoms related to her fibroids.  The Veteran reported that before her surgery (in May 2007), she had to void fifteen to twenty times a day and was getting up nine to twelve times a night.  The Veteran also indicated that this improved after her myomectomy, but that she still gets up about eight times a night.  

Based on the Veteran's contentions, medical evidence and the available diagnostic codes, the Board finds that the most prominent symptom is urinary frequency.  The Board also notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  The Board notes that although the Veteran has complained of pelvic pain and bleeding, Diagnostic Code 7629 provides ratings for endometriosis, which the Veteran has not been diagnosed with. 

Based on the medical evidence and contentions that that she would wake up nine to twelve times per night prior to the surgery (before May 17, 2007) and between five and eight times per night to void after her surgery, the Board finds that an increased evaluation is warranted under 38 C.F.R. § 4.115a for urinary frequency.  Under 38 C.F.R. § 4.115a, daytime voiding intervals of less than one hour or awakening to void five or more times a night warrants a 40 percent evaluation.  Therefore, the Board finds that the Veteran's disability more closely approximates a 40 percent evaluation for urinary frequency.  A higher 60 percent rating is not warranted as that rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.  The evidence does not show this for the periods+6 of time on appeal.  

Additionally, an increased rating is not warranted under the General Rating Formula for Disease, Injury or Adhesions of Female Reproductive Organs.  Although the Veteran has had bleeding, it did not require continuous treatment.  Additionally, continuous treatment was not needed for pain.  The evidence shows that the Veteran took medication for pain when needed.  See 38 C.F.R. § 4.116, Diagnostic Codes 7610 through 7615 (2010).  In addition, the Board notes that the maximum rating under these codes is 30 percent and the Board has already found the Veteran meets the criteria for a 40 percent rating.  Further, as there is no indication of a malignancy, 38 C.F.R. § 4.116, Diagnostic Code 7627 does not apply.  There is also no indication that the Veteran's uterine fibroids cause impairment in function to her skin, so those diagnostic codes do not apply.  

Based on the foregoing, the Board finds that an increased 40 percent evaluation for urinary frequency is warranted from the date of service connection to May 17, 2007 and from August 1, 2007 to January 18, 2008. 

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's uterine fibroids.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly considers symptoms such as urinary frequency under the applicable diagnostic code).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected uterine fibroids disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning her claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate her claim for service connection by a letter in December 2006.  This December 2006 letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board notes that VAOPGCPREC 8-2003 interpreted that, if, in response to notice of its decision on a claim for which VA has already given the section 5103(a) notice, VA receives a notice of disagreement that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support her claim.  The record contains her service treatment records and VA medical records.  The Veteran was given VA medical examinations in connection with the claim.  Private medical records are located in the claims file.  The Veteran testified before the undersigned.  Statements from the Veteran and her representatives are associated with the claims file.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor her representative has indicated that there are any available additional pertinent records to support her claim.  

The Board is also satisfied that the development requested by its September 2009 remand has now been satisfactorily completed and substantially complied with.  This includes action to issue an SOC on an inextricably intertwined issue and readjudication of the issue currently before the Board.  These efforts are documented in the claims file.  Only substantial, and not strict, compliance with the terms of a Board remand is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  










ORDER

A 40 percent evaluation for urinary frequency due to service-connected uterine fibroids is granted from the date of service connection to May 17, 2007 and from August 1, 2007 to January 18, 2008, subject to the provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


